UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D. C. FORM 11-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Commission File Number 0-50189 A. Full title of the plan: Crown Cork & Seal Company, Inc. Retirement Thrift Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CROWN HOLDINGS, INC.ONE CROWN WAYPHILADELPHIA, PA 19154-4599 INDEX Page(s) Signatures 3 Report of Independent Registered Public Accounting Firm 6 Audited Plan Financial Statements and Additional Information in Accordance with the Financial Reporting Requirements of ERISA 7-14 Exhibit 23 - Consent of Independent Registered Public Accounting Firm 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Benefit Plans Investment Committee has duly caused this annual report to be signed on its behalf by the undersigned hereto duly authorized. Crown Cork & Seal Company, Inc. Retirement Thrift Plan By: /s/ Alfred J. Dermody Alfred J. Dermody Manager of Budget and Planning Date: June 18, 2008 CROWN CORK & SEAL COMPANY, INC. RETIREMENT THRIFT PLAN Financial Statements as of and for the years endedDecember 31, 2007 and Additional information required for Form 5500as of December 31, 2007 Crown Cork & Seal Company, Inc. Retirement Thrift Plan Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits as of December 31, 2007 and 2006 2 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2007 and 2006 3 Notes to Financial Statements 4-7 Additional Information * Schedule H-Schedule of Assets (Held at End of Year) 8 * Other supplemental schedules required by Section 2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Participants and Administrator of theCrown Cork & Seal Company, Inc. Retirement Thrift Plan We have audited the accompanying statements of net assets available for benefits of the Crown Cork & Seal, Inc. Retirement Thrift Plan (the “Plan”) as of December 31, 2007 and 2006, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2007 and 2006, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The Schedule of Assets (Held at Year End) is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is additional information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This additional information is the responsibility of the Plan’s management. This additional information has been subjected to the auditing procedures applied in the audits of the basic financial statements, and in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Parente Randolph, LLCPhiladelphia, PennsylvaniaJune 18, 2008 1 CROWN CORK & SEAL COMPANY, INC.RETIREMENT THRIFT PLANStatements of Net Assets Available for Benefits As of December 31, 2007 2006 ASSETS: Investments, at fair value Registered investment companies: American Century Equity Income Fund $ 1,120,169 $ 941,551 AIM Dynamics Fund 477,367 355,326 T. Rowe Price Equity Income Fund 477,981 320,799 Vanguard 500 Index Fund 26,096,741 * 26,735,133 * Vanguard Balanced Index Fund 6,137,223 * 6,167,097 * Vanguard Explorer Fund 7,593,959 * 7,869,535 * Vanguard Extended Market Index Fund 768,846 950,214 Vanguard International Growth Fund 6,462,270 * 5,515,693 * Vanguard Total Bond Market Index Fund 4,019,070 3,714,816 Vanguard Morgan Growth Fund 145,672 - Vanguard Target Retirement 2005 Fund 99,614 283,528 Vanguard Target Retirement 2010 Fund 321,039 - Vanguard Target Retirement 2015 Fund 790,501 341,363 Vanguard Target Retirement 2020 Fund 29,767 - Vanguard Target Retirement 2025 Fund 961,157 599,808 Vanguard Target Retirement 2030 Fund 54,827 - Vanguard Target Retirement 2035 Fund 329,913 158,973 Vanguard Target Retirement 2040 Fund 4,884 - Vanguard Target Retirement 2045 Fund 90,625 47,765 Vanguard Target Retirement 2050 Fund 524 - Vanguard Target Retirement Income Fund 37,816 22,241 56,019,965 54,023,842 Vanguard Retirement Savings Trust 20,147,465 * 19,333,159 * Crown Holdings, Inc. Stock Fund 5,478,999 * 5,066,051 * Participant Loans 1,391,439 1,364,974 Total investments 83,037,868 79,788,026 Receivables Employer’s contributions 11,939 12,269 Participants’ contributions 66,923 63,774 Total receivables 78,862 76,043 Total assets 83,116,730 79,864,069 LIABILITIES: - - Net assets available for benefits $ 83,116,730 $ 79,864,069 *Represents 5% or more of net assets available for benefits. The accompanying notes are an integral part of these financial statements. 2 CROWN CORK & SEAL COMPANY, INC.RETIREMENT THRIFT PLANStatements of Changes in Net Assets Available for Benefits For the Years Ended December 31, 2007 2006 Additions to Net Assets Attributed to: Investment income: Interest and dividend income, investments $ 3,329,683 $ 3,134,596 Interest income, participant loans 96,724 106,738 Net appreciation in fair value of investments 2,190,865 5,255,886 5,617,272 8,497,220 Contributions: Employer 895,488 957,889 Participant 3,730,639 3,739,735 4,626,127 4,697,624 Total additions 10,243,399 13,194,844 Deductions From Net Assets Attributed to: Benefits paid to participants 6,965,875 6,513,561 Asset transfers out - 7,796,767 Miscellaneous fees 24,863 26,927 Total deductions 6,990,738 14,337,255 Net increase / (decrease) 3,252,661 (1,142,411 ) Net assets available for plan benefits: Beginning of year 79,864,069 81,006,480 End of year $ 83,116,730 $ 79,864,069 The accompanying notes are an integral part of these financial statements. 3 CROWN CORK & SEAL COMPANY, INC.RETIREMENT THRIFT PLANNotes to Financial
